CAMPBELL, Judge.
It is obvious from the record filed in this case that this appeal has no merit. Whatever matter was pending in the Superior Court was based upon the application filed by Walker on 17 March 1970 for a citation to show cause. Walker had no standing to file such an application under the provisions of General Statutes 28-15. Walker was never the attorney for the estate as no personal representative was appointed until 7 July 1970, when Oliva Alston, Mother, was duly appointed and qualified.
Until a personal representative was appointed for the estate, no one had the right to retain an attorney to represent the estate. G.S. 28-172; McIntyre v. Josey, 239 N.C. 109, 79 S.E. 2d 202 (1953) ; Spivey v. Godfrey, 258 N.C. 676, 129 S.E. 2d 253 (1963). Not having been retained by the personal representative of the estate, Walker had no authority to conduct negotiations with the insurance company or to arrive at any settlement on behalf of the estate.
The record discloses that Walker nowhere contends that he has been retained by the personal representative of the estate. At most, Walker contends that he had some kind of an agreement with Father and Mother. There is, however, no evidence in the record before us to substantiate even this claim. The record discloses that both Father and Mother denied ever having employed or retained Walker. The record discloses that both Father and Mother did talk at one time with Walker and sought his legal advice and offered to pay him for same at the time. They did not go back to see him as they apparently were not satisfied with his services. Conceding that Father and Mother did consult with and seek legal advice from Walker, the subsequent conduct and actions of Walker, as revealed from this record, justified both Father and Mother discontinuing any further relations with Walker. The record reveals every effort being made by Walker to intrude into a situation where an attorney’s fee might be obtained. This record indicates a complete lack of knowledge of law and legal precepts on the part of Walker, or if not ignorant, then the conduct of Walker in this instance reveals a complete disregard of the duties owed a client by an attorney. In either event, Father and Mother were *51well advised when they discontinued any further association with Walker.
The record in this case was distorted, incomplete, inadequate and was never served on opposing counsel.
It would appear that the actions of Walker in this case have not been in the best interests of his purported clients, but to the contrary have been taken only to further the personal interest of Walker. The record reveals that Walker has been given every opportunity to appear in hearings held before the Clerk of Superior Court of Halifax County and before Judge Parker and that every effort was made to afford him an opportunity to present his views and contentions. Despite all of this, Walker failed to appear.
This appeal deserves to be, and is
Dismissed.
Judges Britt and Hedrick concur.